           Case 1:18-cv-06588-KPF Document 64 Filed 04/24/20 Page 1 of 3

                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.   ALBANY NY              GREENVILLE SC            MONMOUTH COUNTY NJ   RALEIGH NC
                                                                   ALBUQUERQUE NM         HARTFORD CT              MORRISTOWN NJ        RAPID CITY SD
                                               666 Third Avenue
                                                                   ATLANTA GA             HONOLULU HI*             NEW ORLEANS LA       RICHMOND VA
                                                         th
                                                       29 Floor    AUSTIN TX              HOUSTON TX               NEW YORK NY          SACRAMENTO CA
                                            New York, NY 10017     BALTIMORE MD           INDIANAPOLIS IN          NORFOLK VA           SALT LAKE CITY UT
                                                Tel 212-545-4000   BIRMINGHAM AL          JACKSONVILLE FL          OMAHA NE             SAN DIEGO CA
                                                                   BOSTON MA              KANSAS CITY REGION       ORANGE COUNTY CA     SAN FRANCISCO CA
                                               Fax 212-972-3213
                                                                   CHICAGO IL             LAS VEGAS NV             ORLANDO FL           SAN JUAN PR
                                           www.jacksonlewis.com    CINCINNATI OH          LONG ISLAND NY           PHILADELPHIA PA      SEATTLE WA
                                                                   CLEVELAND OH           LOS ANGELES CA           PHOENIX AZ           ST. LOUIS MO
                                                                   DALLAS TX              MADISON, WI              PITTSBURGH PA        STAMFORD CT
                                                                   DAYTON OH              MEMPHIS TN               PORTLAND OR          TAMPA FL
                                                                   DENVER CO              MIAMI FL                 PORTSMOUTH NH        WASHINGTON DC REGION
                                                                   DETROIT MI             MILWAUKEE WI             PROVIDENCE RI        WHITE PLAINS NY
                                                                   GRAND RAPIDS MI        MINNEAPOLIS MN

                                                                   *through an affiliation with Jackson Lewis P C , a Law Corporation


MY DIRECT DIAL IS: (212) 545-4070
MY EMAIL ADDRESS IS: TANIA.MISRETTA@JACKSONLEWIS.COM


                                                                   April 24, 2020

VIA ECF AND EMAIL
(FAILLA NYSDCHAMBERS@NYSD.USCOURTS.GOV)



                                                                                MEMO ENDORSED
Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
                                                       Re:         Wells v. The Achievement Network, et al.
                                                                   Case No. 1:18-CV-06588 (KPF)

Dear Judge Failla:

              This firm represents Defendants in connection with the above-referenced matter.
We submit this joint letter with the consent of counsel for Plaintiff Sharon Wells (“Plaintiff”)
pursuant to Rules 9 (B) and (C) of Your Honor’s Individual Practices to request permission to file
certain documents entirely under seal, and to file certain other documents on the public docket,
with portions redacted and to file the unredacted versions under seal in connection with
Defendants’ Motion for Summary Judgment.

                 Documents Defendants Request to File Completely Under Seal

               We enclose for the Court’s consideration a copy of the documents we request to
file completely under seal, attached hereto as Exhibit “A.” These documents include:

                     A proposal The Achievement Network, Ltd. (“ANet”) submitted to the
                      Syracuse City School District for the 2017-2018 school year, which was
                      produced to Plaintiff during the course of discovery marked CONFIDENTIAL
                      and Bates Stamped D001502-001507, attached as Exhibit “NN” to the
                      Declaration of Wendy J. Mellk, Esq. in Support of Defendants’ Motion for
                      Summary Judgment, dated May 4, 2020 (“Mellk Decl.”).
         Case 1:18-cv-06588-KPF Document 64 Filed 04/24/20 Page 2 of 3
                                                               Honorable Katherine Polk Failla, U.S.D.J.
                                                                                         April 24, 2020
                                                                                                 Page 2




                  An e-mail correspondence from Alyssa McKeon to Ms. Cockrell, dated March
                   23, 2018, which was produced to Plaintiff during the course of discovery
                   marked CONFIDENTIAL and Bates Stamped D001500-001501, attached as
                   Exhibit “PP” to the Mellk Decl.

               Defendants designated Exhibits “NN” and “PP” to the Mellk Decl. as
“Confidential” pursuant to the Stipulation and Proposed Protective Order entered by the Court on
November 21, 2019. The information sought to be sealed is confidential business information of
ANet relating to the revenue of ANet’s partnership with the Syracuse City School District.

               Documents Defendants Request to File Partially Under Seal

              Defendants further enclose for the Court’s consideration copies of the documents
Defendants request permission to file partially under seal, attached hereto as Exhibit “B.” These
documents include:

                      Confidential portions of the deposition of Plaintiff, dated January 7, 2020
                       and January 23, 2020, attached as Exhibit “C” to the Mellk Decl., including:
                          o Pages 379-385, which discuss confidential business information
                              relating to the revenue of ANet’s partnership with the Syracuse City
                              School District.

                      Confidential portions of the deposition of Teimosa Martin, dated January
                       31, 2020, attached as Exhibit “D” to the Mellk Decl., including:
                           o Pages 92-96 and Pages 102-104, which discuss confidential
                              business information relating to the revenue of ANet’s partnership
                              with the Syracuse City School District.

               Notwithstanding the presumption of public access to judicial records, documents
may be kept under seal if “countervailing factors” in the common law framework or “higher
values” so demand. Lugosch v. Pyramid Co., 435 F.3d 110, 124 (2d Cir. 2006). In particular,
courts may deny access to records that are sources of business information that might harm a
litigant’s competitive standing. See Encyclopedia Brown Prods. v. Home Box Office, 26 F. Supp.
2d 606, 612 (S.D.N.Y. 1998).

               When the interest in preserving financial privacy and protecting confidentiality of
certain proprietary documents outweighs the public’s interest in disclosure, an order granting the
parties’ requests to seal is appropriate. See Ruiz v. Citibank, N.A., 93 F. Supp. 3d 279, 301
(S.D.N.Y. Mar. 19, 2015) (granting redactions to defendant’s manuals and training materials
noting the privacy interest outweigh public interest in disclosure).

               The information contained in the above-referenced documents is highly
proprietary, was produced on a confidential basis pursuant to the Court’s So-Ordered Stipulation
               Case 1:18-cv-06588-KPF Document 64 Filed 04/24/20 Page 3 of 3
                                                                  Honorable Katherine Polk Failla, U.S.D.J.
                                                                                            April 24, 2020
                                                                                                    Page 3




   of Confidentiality, and has been shielded from disclosure. If made available as a matter of public
   record, and if ANet’s competitors had access to such information, ANet would be competitively
   harmed. In light of the parties’ joint request and narrow tailoring of the proposed redactions, we
   respectfully request the Court grant the parties’ request to file these limited documents under seal
   given the proprietary nature of the information outweighs the presumption of public access. See
   Playtex Prods., LLC v. Munchkin, Inc., No. 14-CV-1308 (RJS), 2016 U.S. Dist. LEXIS 42261, at
   *40-41 (S.D.N.Y. Mar. 29, 2016).

                    Defendants further request to the extent any text contained in the parties’ 56.1
   Statement of Undisputed Material Facts responses thereto, or Memoranda of Law refer
   specifically to the confidential information referenced in Exhibits “A” and “B” to this application,
   that such text may also be filed in partially redacted form under seal.

                  Thank you for your consideration of this matter. Please do not hesitate to contact
   us should you require any further information.

                                                        Respectfully submitted,
                                                        JACKSON LEWIS P.C.


                                                        /s/ Tania J. Mistretta
                                                        Tania J. Mistretta
   Enclosures

   cc:      Damon McDougal, Esq.
            Wendy J. Mellk (JL)
Application GRANTED. Defendants are authorized to file under seal,
viewable to the Court and parties only, the exhibits specified in the
underlying letter. Defendants are directed to file redacted versions of
the exhibits on the public docket and electronically filed unredacted
versions under seal.

Dated:         April 24, 2020                         SO ORDERED.
               New York, New York



                                                      HON. KATHERINE POLK FAILLA
   4825-0583-0842, v. 1
                                                      UNITED STATES DISTRICT JUDGE
